Citation Nr: 0602259	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  05-09 079	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1951 to 
April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran has appealed the initial evaluation assigned for 
his PTSD.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therefore, this issue on appeal is as 
reflected on the title page.


FINDING OF FACT

Since the July 30, 2003 effective date of the grant of 
service connection, the veteran's PTSD has been manifested by 
chronic insomnia, nightmares, anxiety, nervousness, 
persistent anger and irritability, decreased concentration, 
hypervigilance, isolation, abnormal abstract thinking, and 
persistent delusions; these symptoms are reflective of 
occupational and social impairment with reduced reliability 
and productivity with difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130 (Diagnostic 
Code 9411) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).  

In this instance, the Board finds that all notification and 
development action needed to render a decision as to the 
claim on appeal has been accomplished.

In this respect, through October 2003 and November 2003 
notice letters and a statement of the case (SOC) in January 
2005, the RO notified the veteran of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the bases for the denial of 
his claim.  After each, he was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the October 2003 and November 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the October 2003 and November 2003 notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  Consequently, the Board finds that the veteran 
has been put on notice to submit any pertinent evidence that 
he may possess.

The Board also notes that although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004); VAOPGCPREC 8-03 (in cases such as this one, where 
there has been an appeal of a downstream issue following the 
grant of service connection, compliance with notification 
requirements with respect to the underlying service 
connection claim suffices).  Consequently, the Board does not 
find that the late notice under the VCAA requires remand to 
the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the issue on appeal.  The veteran's 
service medical records and personnel records have been 
obtained and associated with the claims file.  Additionally, 
in April 2004, the veteran underwent a VA fee-basis 
examination (conducted by QTC Medical Services) in relation 
to his claim, the report of which is of record.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Background

In his claim and submitted statements, the veteran reported 
symptoms of PTSD related to his experiences in the Korean 
War.  In April 2004, the veteran was afforded a VA fee-basis 
psychiatric examination, which was conducted by QTC Medical 
Services (QTC).

A review of the QTC examination reveals that the veteran's 
mental symptoms began over fifty years ago.  The veteran did 
not have any other psychiatric disorder and he was not 
receiving any treatment.  The examination report revealed 
that the veteran was currently married and had children.  The 
veteran described the relationship with both his family and 
past co-workers as good.

The veteran reported to the examiner an inability to sleep 
for more than three hours, which has lasted for over fifty 
years.  He also reported having nightmares and flashbacks 
about the Korean War, including visions of fellow soldiers 
dying and of loading body parts.  The examiner found the 
veterans other current symptoms to be nervousness, anger, 
irritability, and an inability to get along with his wife.  
The symptoms were found to be constant and intensified when 
he discussed the war.  The veteran reported that he makes 
persistent efforts to avoid recollections about the war.  He 
avoids thoughts, feelings, or conversation about the war.  He 
makes and effort to isolate himself and has a sense of a 
foreshortened future.  The veteran has a diminished interest 
in participating in significant activities.  He has a 
persistent feeling of detachment or estrangement from others.  
The veteran reported that his irritability and outbursts of 
anger occur all of the time.  He reported always having a 
jumpy feeling and an exaggerated startled response.

Upon mental status examination, the QTC report reflects that 
the veteran's orientation was within normal limits.  His 
appearance, hygiene, and behavior were appropriate.  The 
veteran's affect and mood were normal.  His communication and 
speech were within normal limits.  The veteran does not 
suffer from panic attacks.  He had a history of delusions 
that included people running over him.  The veteran had no 
history of hallucinations or obsessional rituals.  His 
thought processes were appropriate, his judgment not 
impaired, and his memory was within normal limits.  The 
veteran's abstract thinking was abnormal.  He did not 
experience suicidal or homicidal ideation.

The examiner, after a review of the veteran's claims file and 
service records, provided a diagnosis of chronic, moderate 
PTSD.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 50.  The examiner concluded that 
the PTSD causes the veteran distress or impairment in social, 
occupational, or other areas of functioning, although he is 
able to establish and maintain effective work and social 
relationships.

In a September 2004 statement, the veteran's wife described 
him as someone with a dark side.  She reported that the 
veteran is very moody and can become angry and violent at 
times for no reason.  She stated that he has threatened to 
hit her before and they have tried to obtain prescription 
drugs to calm his nerves.  The veteran's wife concluded that 
his moods are becoming darker and his temper shorter.

III.  Analysis

The veteran contends that his PTSD-related symptoms are more 
severe than those described in the disability rating that he 
is currently assigned.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" are required.  
See Fenderson, 12 Vet. App. at 126.

The veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2005).  Under that 
code, a 30 percent rating is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of closes relatives, own 
occupation, or own name.

In assessing the evidence, it is also important to note the 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, it must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a) (2005).

Considering the evidence in light of the rating criteria 
noted above, the Board finds that since the effective date of 
the grant of service connection, resolving all reasonable 
doubt in favor of the veteran, the totality of the evidence 
supports a conclusion that the veteran is 50 percent disabled 
as contemplated by the rating criteria.  Collectively, the 
evidence reflects that, since the July 30, 2003 effective 
date of the grant of service connection, the veteran's PTSD 
has been manifested by chronic insomnia, nightmares, anxiety, 
nervousness, persistent anger and irritability, decreased 
concentration, hypervigilance, isolation, abnormal abstract 
thinking, and persistent delusions; these symptoms are 
reflective of no more than occupational and social impairment 
with reduced reliability and productivity with difficulty in 
establishing and maintaining effective work and social 
relationships.

While the veteran does not experience all the symptoms 
typical of the criteria for a 50 percent rating, his problems 
appear to be more akin to those criteria than they are to the 
criteria for a 30 percent.  Consequently, the Board finds 
that an increased rating is warranted.  See 38 C.F.R. § 4.7.

Specifically, the veteran's inability to sleep more than 
three hours due to nightmares, and the fact that he 
persistently has outbursts due to anger and irritability, 
suggest a 50 percent rating.  One would expect these sorts of 
symptoms to cause reduced reliability and productivity in an 
occupational setting, rather than merely intermittent 
problems such as contemplated for the criteria for a 30 
percent rating.  Similarly, regarding social relationships, 
although the veteran has managed to establish familial 
relationships, they seem to have more than an intermittent 
effect on occupational functioning.  Especially with regard 
to his wife, the veteran experiences a disturbance of mood 
with persistent angry, and sometimes, violent outbursts.  
Additionally, the QTC examiner stated that the veteran's 
abstract thinking was abnormal and that he had a history of 
constant delusion.  Both of these symptoms, according to the 
rating criteria, suggest a level greater than 30 percent.

The GAF score of 50 that was assigned further suggests a 
level of impairment like that contemplated by the 50 percent 
rating.  That GAF score is indicative of moderate to severe 
symptoms.  While severe symptoms are absent from the medical 
evidence, the veteran's symptoms appear to be at least 
moderate.  In fact, the psychiatric examination report 
reflected a moderate PTSD diagnosis.  Therefore, the Board 
finds that the veteran's GAF score weighs in favor of his 
claim for a higher rating.

The Board notes, however, symptoms associated with the 
veteran's PTSD have not, at any point since the effective 
date of the grant of service connection, met the criteria for 
the next higher, 70 percent, rating.  As noted above, a 70 
percent rating requires more than reduced reliability and 
productivity.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (Diagnostic Code 9411).  
The veteran has not experienced such problems.  Indeed, the 
QTC examiner concluded with an assessment that the veteran 
was able to maintain effective work and social relationships.  
Thus, the Board finds that, since the effective date of the 
grant of service connection, the veteran's occupational and 
social impairment due to his PTSD has not been indicative of 
the criteria for a 70 percent rating.  

For all the foregoing reasons, the Board finds that since the 
July 30, 2003 effective date of the grant of service  
connection, the veteran's PTSD has met the criteria for an 
initial 50 percent, but no higher, rating.


ORDER

Entitlement to an initial 50 percent disability rating for 
PTSD, from July 30, 2003, is granted, subject to the law and 
regulations governing the payment of monetary benefits. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


